                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
                                                               DOC#:
                                                                     --------
RICHARD G. SCHIAVONE,                                          DA TE FILED: -------+--'"""'--
                                                                                    1
                                                                                      1 J Y>
                                                                                        -~_:




                               Plaintiff,
                                                                No. 18-cv-130 (NSR)
       -against-
                                                                OPINION & ORDER
NEW YORK. STATE OFFICE OF RENT
ADMINISTRATION AND NEW YORK STATE
DEPARTMENT OF CIVIL SERVICE,

                               Defendants.


NELSONS. ROMAN, United States District Judge

       Plaintiff Richard Schiavone brings this action pursuant to the Americans with Disabilities

Act ("ADA"); New York State Human Rights Law ("NYSHRL"), N.Y. Exec. Law§§ 290 - 97;

and New York City Human Rights Law ("NYCHRL"), N.Y. City Admin. Code§§ 8-101 -31

against Defendants New York State Division of Housing and Community Renewal Office of

Rent Administration ("DHCR") and New York State Department of Civil Service ("DCS").

Defendants move to dismiss this action pursuant to Rules 12(b)(l) and 12(b)(6) of the Federal

Rules of Civil Procedure for lack of subject matter jurisdiction and failure to state a claim upon

which relief can be granted.

                                            BACKGROUND

       The following facts are taken from Plaintiffs First Amended Complaint ("Complaint,"

ECF No. 11) and attached documents as well as matters of which the Court may take judicial

notice. These facts are accepted as true for the purposes of this motion.

       Prior to his employment with DHCR, Plaintiff fell and injured himself at work in

February 2015. (Compl. p. 31.) Following this injury, Plaintiff was prescribed pain medication
and was informed that he should not drive after taking that medication. (Id.) The fall caused

Plaintiff disability in his lower back, elbows, knees, and left wrist. (Id. p. 4.)

          On December 31, 2015, Plaintiff was hired as a rent examiner for the DHCR located at

Gertz Plaza in Jamaica, Queens. (Id. pp. 5, 35.) Sometime after Plaintiff was hired, he

submitted a written request to his supervisor for an ergonomic chair, but his supervisor informed

him that DHCR no longer accepted such requests in writing. (Id.) Accordingly, Plaintiff and his

supervisor asked "many times for the chair to help [his] back." (Id.) Plaintiff apparently never

received an ergonomic chair.

          After working at DHCR for a few months, Plaintiff decided that traveling to Queens for

work was too expensive, took too much time, and was too difficult with his injuries. (Id. p. 42.)

Plaintiff requested a transfer to DHCR's White Plains location, closer to his home in New

Rochelle, New York. (Id. pp. 5, 31, 42.) Ilan Halfi, another DHCR employee and presumably

one of Plaintiffs supervisors, said that he was "sorry to hear that the commute [was] a hardship"

but denied Plaintiffs request because Plaintiff was a probationary employee. (Id. p. 41.) "Civil

Service dictates that a transfer cannot be made before [Plaintiff] completes [his] probation." (Id.)

Shortly after receiving this email, and based on his understanding of the employer handbook,

Plaintiff resigned from his rent examiner position on May 6, 2016 1 and issued a certified letter to

DCS requesting to be placed on the active rent examiner list. (Id. pp. 15, 31.) Plaintiff

apparently hoped that his placement on the list would allow him to attain a rent examiner

position closer to his home. (Id.) DCS denied Plaintiffs request because he "quit [his] job." (Id.

p. 15.)




          1
              As of the date of his resignation, Plaintiff had worked for DHCR for less than five months. (Id. pp. 15,
31.)


                                                             2
       Plaintiff alleges that Defendants' actions were in retaliation "for an incident at the White

Plains office in 1987, involving asbestos and fiberglass." (Id.)

       On March 1, 2017, Plaintiff filed a charge with the Equal Employment Opportunity

Commission ("EEOC") based on Defendants' conduct. (Id. p. 18.) The EEOC closed its file and

issued a notice ofright to sue letter on October 11, 2017. (Id. p. 17.)

       Plaintiff initiated the action currently before the Court on January 8, 2018 (ECF No. 1)

and filed his Amended Complaint ("Complaint") on March 16, 2018. Plaintiff requests that the

Court direct Defendants to reemploy him, to reasonably accommodate his disability, and to pay

his lost wages and benefits since May 6, 2016. (Id. p. 6.)



                     LEGAL STANDARD ON A MOTION TO DISMISS

       A case is properly dismissed for lack of subject matter jurisdiction under Rule l 2(b )(1)

when the district court lacks the statutory or constitutional power to adjudicate it." Nike, Inc. v.

Already, LLC, 663 F.3d 89, 94 (2d Cir. 2011) (internal quotation omitted). "A plaintiff asserting

subject matter jurisdiction has the burden of proving by a preponderance of the evidence that it

exists." Morrison v. Nat'! Aust!. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (quoting Makarova

v. United States, 201 F.3d 110, 113 (2d Cir. 2000)). In assessing whether there is subject

matter jurisdiction, the Court must accept as true all material facts alleged in the complaint,

Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009), but "the court may resolve [any] disputed

jurisdictional fact issues by referring to evidence outside of the pleadings." Zappia Middle E.

Const. Co. v. Emirate ofAbu Dhabi, 215 F.3d 247,253 (2d Cir. 2000).

        To survive a Rule 12(b)(6) motion, a complaint must plead "enough facts to state a claim

to relief that is plausible on its face." Bell At!. C01p. v. Twombly, 550 U.S. 544, 570 (2007). A

claim is facially plausible when the factual content pleaded allows a court "to draw the


                                                   3
reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The complaint must supply "factual allegations sufficient 'to raise a

right to relief above the speculative level.' "ATS] Commc 'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d

87, 98 (2d Cir. 2007) (quoting Twombly, 550 U.S. at 555). A court must take all material factual

allegations as true and draw reasonable inferences in the non-moving party's favor, but the court

is " 'not bound to accept as true a legal conclusion couched as a factual allegation,' " or to credit

"mere conclusory statements" or "[t]hreadbare recitals of the elements of a cause of action."

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). Similar to Rule 12(b)(l), a court is

generally confined to the facts alleged in the complaint for the purposes of considering a motion

to dismiss pursuant to 12(b)(6). Cartee Indus. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir.

1991 ). The court may, however, consider documents attached to the complaint, statements or

documents incorporated into the complaint by reference, matters of which judicial notice may be

taken, public records, and documents that the plaintiff either possessed or knew about, and relied

upon, in bringing the suit. See Kleinman v. Elan C01p., 706 F.3d 145, 152 (2d Cir. 2013).

       Finally, "where, as here, a plaintiff proceeds prose, the court must 'construe [] [his]

[complaint] liberally and interpret[ ] [it] to raise the strongest arguments that [it] suggest[ s].' "

Askew v. Lindsey, No. 15-CV-7496 (KMK), 2016 WL 4992641, at *2 (S.D.N.Y. Sept. 16, 2016)

(alterations in original) (citing Sykes v. Bank ofAm., 723 F.3d 399,403 (2d Cir. 2013)). Yet,

" 'the liberal treatment afforded to pro se litigants does not exempt a pro se party from

compliance with relevant rules of procedural and substantive law.' "Id. (quoting Bell v. Jendell,

980 F. Supp. 2d 555, 559 (S.D.N.Y. 2013)).




                                                    4
                                                DISCUSSION

        Defendants assert that Plaintiff's Complaint must be dismissed because Plaintiff's claims

are barred by Eleventh Amendment immunity and the Court therefore lacks subject matter

jurisdiction. Defendants also argue that Plaintiff failed to exhaust his administrative remedies for

some of his claims and failed to allege sufficient facts to show that he had an ADA qualifying

disability or that he participated in a protected activity. 2

I.      Eleventh Amendment Immunity

        The Eleventh Amendment protects states from suit in federal court unless the states

waive their Eleventh Amendment immunity or Congress otherwise abrogates the immunity.

Puerto Rico Aqueduct and Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144-45 (1993);

Woods v. Rondout Valley Cent. Sch. Dist. Bd. of Educ., 466 F.3d 232,236 (2d Cir. 2006). "The

immunity recognized by the Eleventh Amendment extends beyond the states themselves to state

agents and state instrumentalities that are, effectively, arms of a state." Id. (internal quotation

marks omitted).

        Here, both Defendants are New York agencies and "arms of [the] state." Helgason v.

Certain State of NY Emps., No. 10-CV-5116(PAC)(JCF), 2011 WL 4089913, at *7 (S.D.N.Y.

June 24, 2011) (holding that the Eleventh Amendment bars suits against "state agencies, such as

DHCR"); Melrose v. NY State Dep 't of Health Office of Prof'! Med. Conduct, No. 05-CV-

8778(SCR)(LMS), 2009 WL 211029, at *6 (S.D.N.Y. Jan. 26, 2009) (granting the defendant's

motion to dismiss in pati because DCS was immune under the Eleventh Amendment); Stokes v.

NY State Dep 't of Corr. Servs., 80-CV-1364(CLB), 1981 WL 27028, at *9 (S.D.N.Y. June 29,

1981) (holding that DCS is a state agency entitled to immunity under the Eleventh Amendment).


       2
         Defendants raise a third basis for dismissal-failure to exhaust. Because the Court dismisses Plaintiff's
Complaint on other grounds, it need not conduct an exhaustion analysis.


                                                         5
Therefore, the Court must next determine whether New York has waived or Congress has

abrogated New York's immunity under Titles I or V of the ADA, 3 NYSHRL, or NYCHRL.

         New York and New York agencies are protected by Eleventh Amendment immunity

from suits for money damages brought under Titles I (discrimination) and V (retaliation) of the

ADA. In Bd. of Tr. of Univ. ofAla. v. Garrett, the Supreme Court held that Congress did not

abrogate states' Eleventh Amendment immunity against discrimination claims for money

damages brought under Title I of the ADA. 531 U.S. 356, 374 (2001). Courts in the Second

Circuit "have consistently extended Garrett's holding to ADA Title V retaliation claims"

predicated on ADA Title I discrimination claims. Quadir v. NY. State Dept. of Labor, 39 F.

Supp. 3d 528, 536-37 (S.D.N.Y. 2014); see Casarella v. NY. State Dep 't ofTransp., 16-CV-

9531(NSR), 2018 WL 4372674, at *4 (S.D.N.Y. Sept. 13, 2018); Emmons v. City Univ. of NY.,

715 F. Supp. 2d 394,408 (E.D.N.Y. June 2, 2010); Moshenko v. State Univ. ofNY. at Buffalo,

No. 07-CV-0116, 2009 WL 5873236, at *3 (W.D.N.Y. Sept. 16, 2009); Salvador v. Lake George

Park Comm 'n, 2001 WL 1574929, *3 (N.D.N.Y.2001), ajfd., 35 F. App'x 7 (2d Cir. 2002).

         Turning to Plaintiffs state and municipal claims, New York has not waived its Eleventh

Amendment immunity in NYSHRL or in NYCHRL. Feingold v. New York, 366 F.3d 138, 149

(2d Cir. 2004) ("The City of New York does not have the power to abrogate the immunity of the

state, and we have found no evidence that the state has consented to suit in federal court under

the NYCHRL."); Dimps v. NY. State Office of Mental Health, 777 F. Supp. 2d 659 (S.D.N.Y.

2011).




         3
          Title I of the ADA prohibits employment discrimination against employees with disabilities and Title V
of the ADA prohibits employers from retaliating against their employees for engaging in protected activity. 42
U.S.C. §§ 12112(a), 12203; Padilla v. New York State Dept. ofLabor, No. 09-CV-5291 *CM)(RLE), 2010 WL
3835182, at *2 (S.D.N.Y. 2010).


                                                        6
        Accordingly, because Defendants are immune under the Eleventh Amendment for

Plaintiffs ADA claims for money damages and for Plaintiffs claims under NYCHRL and

NYSHRL, the Court lacks constitutional power to adjudicate those claims; they must be

dismissed for lack of subject matter jurisdiction. Nike, Inc. v. Already, LLC, 663 F.3d 89, 94 (2d

Cir. 2011). Plaintiffs remaining claims are for injunctive relief under the ADA. See Garrett,

531 U.S. at 374 n.9 (noting that private litigants can still recover injunctive relief from states for

ADA violations).

II.    ADA Claims for Injunctive Relief

       Plaintiff alleges that Defendants, his former employers, discriminated against him by

failing to accommodate his request for an ergonomic chair and a transfer and then retaliated

against him in violation of the ADA. For relief, Plaintiff requests that the Court direct

Defendants to reemploy Plaintiff and to reasonably accommodate his disability.

        A.      Employment Discrimination

        Title I of the ADA proscribes discrimination against individuals with disabilities

in employment and hiring. 42 U.S.C. § 12101. Where, as here, Plaintiff alleges that his

employer failed to provide a reasonable accommodation for his disability, a Plaintiff must

demonstrate that:


        (1) [the] plaintiff is a person with a disability under the meaning of
        the ADA; (2) an employer covered by the statute had notice of [his]
        disability; (3) with reasonable accommodation, [the] plaintiff could perform
        the essential functions of the job at issue; and (4) the employer has refused
        to make such accommodations.

Gomez v. NY City Police Dep 't, 191 F. Supp. 3d 293,301 (S.D.N.Y. 2016)(citing McMillan v.

City of New York, 711 F.3d 120, 125-26 (2d Cir. 2013)). "Disability" under the ADA is defined

as "a physical or mental impairment that substantially limits one or more the major life activities



                                                   7
of [an] individual." 42 U.S.C. § 12102(2). In deciding whether an activity qualifies as a major

life activity, the issue is "whether that activity is a significant one within the contemplation of the

ADA." Colwell v. Suffolk Cty. Police Dep 't, 158 F.3d 635, 642 (2d Cir. 1998). Major life

activities include caring for oneself, performing manual tasks, walking, seeing, hearing,

speaking, learning, breathing, and working. 29 C.F.R. § 1630.2(i).


       In this case, Plaintiff fails to establish a facially plausible claim for discrimination under

the ADA. First, Plaintiff's Complaint does not include facts sufficient to show that he had an

ADA qualifying disability. Plaintiff does not allege that he was not able to engage in major life

activities. He drove to work and, presumably, performed his job functions for months until he

resigned. Plaintiff alleges no other facts to suggest that Plaintiff's injuries prevented him from

performing major life activities.


        Assuming that Plaintiff plead facts to plausibly establish that he has a disability,

Plaintiff's Complaint does not sufficiently allege that Plaintiff could perform the essential

functions of his job with reasonable accommodation. Plaintiff states that Defendants never

responded to his requests for the ergonomic chair for his Queens office, but Plaintiff's Complaint

contains no other context. It is unclear from Plaintiff's Complaint whether this accommodation

would have allowed Plaintiff to perform the essential functions of his job. In fact, because

Plaintiff requested a transfer to the White Plains location due, in part, to his injuries, this Court

assumes that Plaintiff's stance is that the ergonomic chair would not have allowed him to

perform the essential functions of his job. Plaintiff also failed to sufficiently allege that a

transfer would have allowed him to perform his essential job functions.




                                                   8
       Moreover, Plaintiff's Complaint does not plausibly establish that his transfer request was

a reasonable accommodation. While there is not a clear definition of reasonable

accommodation, Lyons v. Legal Aid Soc., 68 F.3d 1512, 1516 (2d Cir. 1995), courts have held

that "[n]othing in the ADA requires an employer to abandon its legitimate, nondiscriminatory

company policies defining job qualifications, prerequisites, and entitlements to intra-company

transfers." Felix v. NY City Transit Auth., 154 F. Supp. 2d 640,655 (S.D.N.Y. 2001) (quoting

Dalton v. Subaru-Isuzu Auto., Inc., 141 F.3d 667, 678 (7th Cir. 1998)); see Foreman v. Babcock

& Wilcox Co., 117 F.3d 800, 810 (5th Cir. 1997) ("Under the ADA, an employer is not required

to give what it does not have."); Shannon v. NY City Transit Auth., 189 F. Supp. 2d 55, 66

(S.D.N.Y. 2002) ("[R]eclassifications which require an "exception" or "preference" are not

mandated by the ADA."); Parisi v. Coca-Cola Bottling Co., 995 F. Supp. 298, 304 (E.D.N.Y.

1998) ("[T]here is no general duty to transfer a disabled employee unable to perfo1m one job to

another available position, absent some showing of a contractual right."). Plaintiff's Complaint

demonstrates that transferring Plaintiff from Queens to White Plains would have been an

exception to Defendants' policy. Documents submitted with Plaintiff's Complaint show that

Defendants refused Plaintiff's transfer request because Plaintiff was still a probationary

employee and a policy against transferring employees before the end of their probation. (Comp1.

p. 41.) Additionally, Defendants state that a transfer would leave a vacancy in Queens and that

there was "physically no space for" or any need for another employee in White Plains. (Id)

Plaintiff's Complaint contains no other facts to show, or even suggest, that his transfer request

was a reasonable accommodation.




                                                 9
       Thus, because Plaintiffs Complaint does not contain sufficient facts on its face to

plausibly establish at least two of the four elements required for an ADA discrimination claim,

Plaintiffs discrimination claim is dismissed.

       B.       Retaliation

       Title V of the ADA prohibits employers from retaliating against employees for engaging

in protected activities. 42 U.S.C. § 12203(a); see Warren v. Goard, No. 06-CV-3349, 2008 WL

5077004, at * 1 - 2 (2d Cir. Nov. 26, 2008). For an ADA retaliation claim to survive a motion to

dismiss, a plaintiff must allege sufficient facts to plausibly show that "(1) the employee was

engaged in an activity protected by the ADA, (2) the employer was aware of that activity, (3) an

employment action adverse to the plaintiff occurred, and (4) there existed a causal connection

between the protected activity and the adverse employment action." Sarno v. Douglas Elliman-

Gibbons & Ives, Inc., 183 F.3d 155, 159 (2d Cir. 1999).

        Here, to support his retaliation claim, Plaintiff states that he was "retaliated against for an

incident at the White Plains office in 1987, involving aspestos [sic] and fiberglass." (Compl. p.

15.) This conclusory statement is the entirety of Plaintiffs retaliation claim. He provides no

other information about the 1987 incident and his Complaint contains no other facts sufficient to

establish a facially plausible retaliation claim. Plaintiffs principal protected activity appears to

be his EEOC claim, which Plaintiff filed after any alleged retaliation. However, Defendants

could not be aware of the 2017 EEOC claim at the time of their failure to respond to Plaintiffs

ergonomic chair request in 2016 or their 2016 denial of his transfer request because the EEOC

claim had not been filed.

        If the Court considered Plaintiffs request to Defendants for a transfer to be a protected

activity, Plaintiffs retaliation claim would still fail. Plaintiff fails to sufficiently establish that he




                                                   10
endured an adverse employment action. Plaintiff presumably argues that Defendants' failure to

grant his transfer request was an adverse employment action. Although failure to provide an

accommodation is an adverse employment action, Parker v. Columbia Pictures Indus., 204 F.3d

326, 332 (2d Cir. 2000), Plaintiffs request for a transfer was not a reasonable accommodation.

See supra II(A). Employers have no duty under the ADA to grant employees' transfer requests.

See Felix, 154 F. Supp. 2d at 655; Parisi, 995 F. Supp. at 304. Plaintiffs resignation from his

position was not an adverse employment action, either. Courts generally presume that an

employee's decision to resign from a position is voluntary. Stewart v. Gates, 786 F. Supp. 2d

155, 167 (D.D.C. 2011). In certain cases, an employee may demonstrate that his resignation was

not voluntary and was in fact constructive discharge. Id.; Stofsky v. Pawling Cent. Sch. Dist.,

635 F. Supp. 2d 272,299 (S.D.N.Y. 2009). "Constructive discharge occurs when the employer,

rather than acting directly, deliberately makes an employee's working conditions so intolerable

that the employee is forced into an involuntary resignation." Stofsky, 635 F. Supp. 2d at 299.

Here, Plaintiffs Complaint contains no facts that suggest Defendants deliberately made his

working conditions intolerable, let alone so intolerable that he was forced to resign. Therefore,

his resignation was voluntary and was not an adverse employment action. See Spector v. Bd. of

Tr. ofCmty.-Technical Colts., No. 06-CV-129(JCH), 2007 WL 4800726, at *9 (D. Ct. Dec. 27,

2007) (holding that the plaintiffs decision to resign from an organization position because he felt

that there was poor communication about the organization's activities was not an adverse

employment action).

       Because Plaintiff states no retaliation claim beyond making one conclusory statement and

because Plaintiffs Complaint contains insufficient facts to support a facially plausible claim for

retaliation, Plaintiffs retaliation claim is dismissed.




                                                  11
                                         CONCLUSION

         For the foregoing reasons, Defendant's motion to dismiss Plaintiff's Complaint is

GRANTED.

         The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 22 and

to dismiss this case. The Clerk of the Court is also directed to mail a copy of this opinion to

Plaintiff's address as listed on ECF and to show proof of service on the docket.



Dated:    November 2, 2018
          White Plains, New York



                                                        N.jt SO   . ROMAN
                                                       UnitM~ates District Judge




                                                 12
